Citation Nr: 0933231	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970 and from November 1984 to August 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In August 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO substantially completed the 
additional development as directed, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the document 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence indicates no 
currently diagnosed sinusitis disorder.


CONCLUSION OF LAW

The requirements for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's failure to 
provide the veteran notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds the 
VCAA notice requirements were substantially complied with.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Further, the claim was reviewed on a de novo basis, as shown 
in the April 2009 Supplemental Statement of the Case.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication, and the Board may review the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Medical records dated February and May 2000 show a diagnosis 
of and treatment for sinusitis.  Additionally, the August 
2001 retirement examination report notes a diagnosis of 
chronic, recurring sinusitis.  The post-service medical 
evidence shows that according to a June 2002 VA progress 
note, the Veteran was seen for complaints of sinusitis, and 
current VA outpatient treatment records note ongoing 
treatment for sinusitis.

The February 2009 examination report notes the Veteran told 
the examiner he had used steroid nasal sprays on and off over 
the years, and that he experienced nasal congestion, as well 
daily interference with breathing through his nose.  Physical 
examination revealed some cobblestoning on the posterior wall 
which indicated evidence of post nasal drip.  Purulent 
discharge and chronic sinusitis were noted as negative by the 
examiner.  The examiner diagnosed allergic rhinitis rather 
than chronic sinusitis.

In light of the examiner's findings on clinical examination, 
there is no factual basis for service connection for chronic 
sinusitis.  The Board notes, however, that the examiner also 
indicated the Veteran's nasal symptoms are in effect part of 
his diagnosed allergic rhinitis, for which service connection 
is already in effect.  The Veteran will be compensated-if 
indicated, for any related symptomatology.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.303.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

AMC arranged a skin examination as instructed in the August 
2008 remand.  The February 2009 skin examination report, 
however, notes the Veteran was asymptomatic at the time of 
the examination, and the examiner rendered no diagnosis but, 
he noted the Veteran should be reexamined when he is 
symptomatic.  In light of the fact skin conditions by their 
very nature tend to have active versus inactive stages, 
another examination should be conducted before cooler weather 
starts.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
(indicating that, to the extent possible, VA should schedule 
an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity).

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO shall ensure any ongoing 
treatment records, VA and non-VA generated 
since the last remand are obtained and 
associated with the claims file.  Any 
release required should be obtained by the 
Veteran.

2.  After the above is complete, AMC/RO 
shall arrange another dermatology 
examination by an appropriate examiner.  
AMC/RO shall coordinate with VHA officials 
and the Veteran to endeavor to schedule the 
examination when the Veteran's skin 
disorder is symptomatic.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review before 
the examination.

Should the examiner note and diagnose a 
skin disorder, the examiner is asked to 
opine if it is at least as likely as not 
(probability of at least 50 percent) that 
any diagnosed skin disorder is related to 
the instances documented in the service 
treatment records or is otherwise causally 
related to the Veteran's active service or 
to some other event.  Any opinion should be 
fully explained and the rationale provided.

The examiner(s) is advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

 3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, AMC/RO should review the 
examination reports to ensure they are in 
complete compliance with the directives of 
this REMAND.  If either report is deficient 
in any manner, AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a statement of the case or a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part, and he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


